                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL A. MAYER
                       Plaintiff,
            v.                                        CIVIL ACTION NO. 18-4146
 WALLINGFORD-SWARTHMORE
 SCHOOL DISTRICT, et al.
                       Defendants.


 JOSH SHAPIRO, ATTORNEY
 GENERAL,
                       Intervenor.




                                              ORDER

       AND NOW, this 23rd day of September 2019, upon consideration of the Motions to

Dismiss [Doc. Nos. 10, 14, and 17], and the memoranda in support thereof and in opposition

thereto, and for the reasons stated in the accompanying memorandum opinion, it is hereby

ORDERED that the Motions are GRANTED and Plaintiff’s Amended Complaint is

DISMISSED without prejudice. It is further ORDERED that the Clerk is directed to CLOSE

the case.

       It is so ORDERED.

                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   ________________________
                                                   CYNTHIA M. RUFE, J.
